Citation Nr: 1608833	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  10-42 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to initial (compensable) rating for asbestos-related pleural disease prior to September 18, 2013 and 10 percent thereafter.  

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to September 1964.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Affairs (Board) from a rating of a VA Regional Office (RO) in Cleveland, Ohio.  The case was certified to the Board by the Waco, Texas, RO.

The case was remanded by Board decision in August 2013.

By RO rating decision in February 2014, the zero percent rating for service-connected lung disability was raised to 10 percent, effective from September 18, 2010.

Following review of the record, the issues of entitlement to service connection for bilateral hearing loss and higher ratings for service-connected lung disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is competent lay and clinical evidence of record that tinnitus is reasonably related service.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103(a)(2), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met as to the issue decided herein.  Given the favorable disposition of the claim of entitlement to service connection for tinnitus, all notification and development needed to fairly adjudicate this aspect of the appeal have been accomplished.  The Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating a claim. Wensch v. Principi, 15 Vet. App. 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (West 2015).

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2015).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102 (2015).

Factual Background and Legal Analysis

The appellant served in the Navy with a military occupational specialty of boilerman-repairman.

The Veteran contends that he has tinnitus caused by excessive noise exposure during active duty for which service connection should be granted. 

The Veteran's service treatment records are silent for any complaints or treatment of tinnitus.  The ears were evaluated as normal on service discharge examination in September 1964.  Post service, private and VA clinical records dating from 1978 do not refer to ringing of the ears.  

The Veteran was afforded a VA audiological examination in November 2009 where he described a high-pitched ringing of the ears four or five times a year.  Following evaluation, the examiner stated that since there were no documented complaints of tinnitus in the medical records and because the Veteran's description of his tinnitus did not meet the medical definition for such, tinnitus was not caused by or a result of military service.  Pursuant to Board remand, the appellant's records were reviewed by a VA audiologist in September 2013 who reiterated the 2009 VA examiner's comments and opinion in December 2013.

The Board finds, however, that despite the negative opinions presented above, the Veteran's military duties likely presumed significant noise exposure during active duty.  Additionally, he is competent to assert the occurrence of in-service injury. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's statements as competent and credible as to his having been exposed to excessive noise in the military with resulting ringing in the ears.  Moreover, in June 2013, a private audiologist delineated the sources of the Veteran's noise exposure in service which included aircraft engines, boiler room noise and 16 inch guns and related that he currently had chronic and constant tinnitus.  She stated that based on the current examination, review of the military service records, and her interview with the Veteran, it was at least as likely as not that chronic and constant tinnitus was caused by acoustic trauma in service.  The reason given was that the appellant was exposed to an excessive level of noise without hearing protection.  

After careful consideration of the record and in view of the above, the Board finds that evidence is in relative equipoise such that a finding of tinnitus related to service may be conceded.  Therefore, based on the lay and clinical evidence of record, the benefit of the doubt is resolved in favor of the Veteran in granting service connection for tinnitus. 38 U.S.C.A. § 5107.


ORDER

Service connection for tinnitus is granted. 


REMAND

The Board finds that further assistance to the Veteran is required to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A (West 2014) as to the issues of entitlement to service connection for bilateral hearing loss and higher ratings for service-connected lung disability.

Review of the record discloses that on remand in August 2013, the Board requested that Veteran be examined by a pulmonologist, other than the one who had examined him previously, for clarification as to whether it was possible to differentiate the symptoms related to diagnosed chronic obstructive pulmonary disease (COPD) from those associated with asbestos-related pleural disease.  The appellant was examined by a VA physician's assistant in September 2013.  It is noted that while the report was very informative, for the most part, it did not respond to a number of the questions presented on remand.  Among other things, the examiner stated that service treatment records were not available but rendered an opinion that COPD was not at least as likely as not related to service.  The Board observes, however, that extensive service treatment clinical data are of record with a receipt date of March 27, 2006 in VBMS.  The examiner attributed COPD to smoking tobacco, which Veteran stated he had stopped in 1950, but not indicate why COPD was not related to service given that the appellant did not leave active duty until 1964.  The examiner did not provide an opinion as to whether asbestos-related pleural disease aggravated COPD and wrote that this was "not applicable."  The examiner did not differentiate symptoms related to COPD from the asbestos-related pleural disease, as requested, or explain why this could not be done.  As such, the September 2013 VA clinical report is inadequate for adjudication purposes.  The case must therefore be returned to the RO to schedule the Veteran for an examination by a medical doctor with a specialty in pulmonary medicine.  

The record also reflects that following initial VA audiology evaluation in 2009, the examiner stated that since no formal audiology examinations had been performed during active duty, an opinion regarding hearing loss could not be rendered without resorting to speculation.  Since this statement did not provide any meaningful response as to whether hearing loss derived from service, the Board's 2013 remand requested an additional review of the record and framed the question as whether it was at least as likely as not hearing loss was related to service.  The Board observes, however, that the VA audiologist who reviewed the record in September 2013 and provided an opinion in December 2013 merely copied and repeated word-for-word the assessment provided by the VA audiology examiner in 2009.  The Board thus finds that the December 2013 VA audiology addendum that was sought to augment inadequate VA examination reports in September 2013 and 2009 has the same shortcomings and deficiencies and is also inadequate.  The record reflects that a private report was received in June 2013 from J.A. Caudle, Au. D., in which a definitive statement and rationale were provided in support of hearing loss disability related to service.  However, it appears that the December 2013 VA examiner did not consider the findings or opinion of Dr. Caudle as this was not addressed.  This matter must also be remanded for further development.

Further there was no discussion of whether the type of hearing loss demonstrated was consistent with what might be expected to be found secondary to acoustic trauma.

The Board points out that what was required in both instances was a thorough review of the record and an opinion enhanced by the examiners' clinical expertise.  Non-opinions and/or summary statements are insufficient.  In the instant case, there is simply not enough information addressing causation or lack thereof for an informed VA decision pertaining to the matters on appeal.  The Board is prohibited from making conclusions using on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).

Further, a remand by the Board confers on the appellant a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board would be remiss in its duty to assist and afford the appellant every consideration of due process if it did not ensure that each examination request is properly and completely executed.  In the Appellant's Post Remand Brief, the Representative appears to posit that if the board is unable to fairly decide this appeal until a necessary medical opinion is provided, a remand is in order.  The Board concurs and the case must be remanded to schedule the Veteran for VA pulmonary and audiology examinations for reasons cited above.  .

Finally, review of the record discloses that the Veteran appears to receive continuing VA outpatient treatment.  The Board observes that the most recent records date through February 2013.  Therefore, pertinent records dating from March 2013 should be requested and associated with the claims folder. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following actions:

1.  Request pertinent VA outpatient records dating from March 2013 to the present and associate with Virtual VA/VBMS.  All attempts to obtain the records should be documented.

2.  Schedule the Veteran for a VA audiology examination with an appropriate audiological examiner.  All indicated tests and studies should be performed and findings should be reported in detail.  The examiner must be provided access to Virtual VA/VBMS for review prior to examination.  The examination report should include a discussion of the Veteran's documented clinical history and his credible assertions as to noise exposure during and after service.  

The examiner must provide an opinion as to whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that current hearing loss is due to noise exposure in service.  The examination report must address the findings and conclusions rendered by Dr. Caudle in June 2013 and must include a thorough rationale for the opinion.  It should be indicated whether the type of hearing loss demonstrated is consistent with what might be found in acoustic trauma, or might be more likely due to infection, advancing age, or other cause.

In formulating the medical opinion, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

3.  Schedule the Veteran for a lung examination with a VA physician who specializes in pulmonary medicine (excluding the physician who examined him in November 2009 and July 2011).  Access to Virtual VA/VBMS must be made available to the examiner prior to the examination.  A notation to the effect that the record was reviewed should be included in the examiner's report.  The examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished, including pulmonary function studies, and all clinical findings must be reported in detail. 

The examiner must specifically address the etiology of the Veteran's COPD and opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that it is related to service, to include asbestos exposure therein.  The examiner must also address whether COPD is secondary to and/or aggravated by the service-connected asbestosis-related pleural disease.

If it is determined COPD is not associated with the Veteran's service or secondary to or aggravated by the Veteran's asbestosis-related pleural disease, the examiner must attempt to differentiate the symptoms of COPD from the asbestosis-related pleural disease.  If the symptoms cannot be differentiated, the physician should so state in the report and explain why. 

Specifically, the examiner should also comment on whether the Veteran's medications and treatment, including outpatient oxygen therapy, are for COPD symptoms or for asbestos-related pleural disease.  If possible, the examiner should explain the differences in symptoms of COPD and asbestosis-related pleural disease.  Finally, the examiner should explain whether the FVC and DLCO values are indicative of impairment due to asbestosis-related pleural disease, or impairment related to COPD, or a combination of the two.

The examiner should set forth all examination findings with a complete rationale for the comments and opinions expressed.

4.  The RO should ensure that the medical reports requested above comply with this remand.  If a report is insufficient or if a requested action is not taken or is deficient, it should be returned to the examiner for correction. See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal.  If a benefit is not granted, provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


